Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 10/04/2022 has been entered. Claims 1-20 remain pending. Applicant’s amendments to the Drawings and Specifications overcome the each and every objection to the Drawings. Applicant’s Amendment to the Specifications overcomes the objection to the Specification. Applicant’s Amendments to Claims 1, 9, and 17 overcome the objections to Claims 1, 9, and 17.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amended Claims 1-20 are rejected under 35 U.S.C. 103.  The amendments to the claims cause the rejection of Claims 1, 6-9, and 14-17  to be based on the previously disclosed prior art Pennanen (US20150326709) and the previously disclosed prior art Chowdhary (US20160253594), Claims 2 and 10 are rejected under Pennanen and Chowdhary and newly discovered prior art Fan (CN107818339A), Claims 3-5, 11-13, and 19-20 are rejected under Pennanen, Chowdhary, Fan, and newly discovered prior art Avrahami (US20180204128), and Claim 18 is rejected under Pennanen, Chowdhary, and Avrahami.

Applicant's arguments filed 
on Page 10 on 10/04/2022 with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. Applicant’s remarks detail that “certain embodiments of the claimed invention can improve the accuracy of the system for a specific user of the mobile device, without having to change the installed model for distinguishing between different activities of a specific user of such a device.” Examiner suggests the incorporation of Claim 2’s limitations regarding the addition to the limitation of “performing an action” to be specifically with respect to the action being performed. This would integrate the mathematical and mental abstract ideas into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites “A method for calibrating a user activity model used by a mobile device (This limitation pertains to a mathematical calculation. Calibrating a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), the method comprising: receiving sensor data from a sensor of the mobile device (This limitation is considered to be mere data gathering. Receiving sensor data from a sensor without providing details to how the sensor acquires the data is considered to be mere data gathering. Mere data gathering does not integrate the judicial exception into a practical application. This is well known in the art as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594)), wherein the sensor is operable to detect a plurality of different activities of a user of the mobile device (This limitation is considered to be well-understood, routine, and conventional. Sensors in mobile devices that detect multiple activities is well-understood, routine, and conventional. This is detailed by Pennanen (US20150326709) and Chowdhary (US20160253594). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application); inputting the sensor data into a general model of the mobile device that outputs a likelihood result for each of the plurality of different activities, wherein the general model was trained based on sensor data from a plurality of users performing the plurality of different activities (This limitation pertains to a mathematical calculation. Inputting data into a model that outputs a result is considered a mathematical calculation, therefor this is considered to be an abstract idea); applying a weight, which is based on sensor data from the sensor of the device and a specific user performing one or more of the plurality of different activities, to adjust each likelihood result without modifying the general model (This limitation pertains to a mathematical calculation. Applying weights to likelihood is considered a mathematical calculation, therefor this is considered to be an abstract idea); determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results (This limitation pertains to a mental process. Determining by selecting highest value is considered to be a mental process that can be performed in the human mind or with pen and paper, therefor this is considered to be an abstract idea); and performing an action on the device for the specific user based on a determination of the first activity (This limitation is considered to be an insignificant extra-solution activity. Performing an action without detailing the means of how the action is to be performed is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. This is well known in the art as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594)).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process). Claim 9 differs from Claim 1 in that Claim 9 is considered to be a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards calibrating a model, applying weights, determining likelihood (probability) based on a model, inputting data into model to determine likelihood, and determination of occurrence of activity based on weight and likelihood which constitute abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes. These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental processing group, as detailed above.
Similar limitations comprise the abstract ideas of dependent claims 6-8, 14-16, and 18.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “receiving sensor data from a sensor of the mobile device” is considered to be an insignificant extra-solution activity of merely data gathering since it is just providing the receiving of sensor data and not the means for generation of the sensor data. Merely data gathering does not integrate into the judicial exception into a practical application. The additional limitation “performing an action on the device for the specific user based on a determination of the first activity” is considered to be an insignificant extra-solution activity as it is simply applying a non-detailed action based on the abstract idea without providing details of the action to be performed. Insignificant extra-solution activities do not integrate the judicial exception into a practical application. Both of these limitations are well known in the art, as detailed by Pennanen (US20150326709) and Chowdhary (US20160253594). The additional limitation “wherein the sensor is operable to detect a plurality of different activities of a user of the mobile device” is considered to be well-understood, routine, and conventional. Sensors in mobile devices that detect multiple activities is well-understood, routine, and conventional. This is detailed by Pennanen (US20150326709) and Chowdhary (US20160253594). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible. As Claim 9 and 17 detail the same limitations, Claim 9 and 17 are also not patent eligible.
With regards to the dependent claims, claims 6-8, 14-16, and 18 provide additional features/steps which are part of the calibration method of claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 6-8, 14-16, and 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1) in view of Chowdhary (US20160253594).
	In regards to Claim 1, Pennanen teaches “A method for calibrating a user activity model used by a mobile device (analysis logic module using sensor data of user activities to perform corrections of the activities – [0048]), the method comprising: receiving sensor data from a sensor of the mobile device, wherein the sensor is operable to detect a plurality of different activities of a user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); inputting the sensor data into a general model of the mobile device that outputs a likelihood result for each of the plurality of different activities (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module using different types of machine learning algorithms weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the general model was trained based on sensor data from a plurality of users performing the plurality of different activities (annotated sensor database for training of the machine learning algorithms, where the analysis of activities are used as training data for the algorithms with data including type of user, type of user group – [0048]-[0049]); applying a weight, which is based on sensor data from the sensor of the device and a specific user performing one or more of the plurality of different activities, to adjust each likelihood result without modifying the general model (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module uses machine learning algorithms to weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]); determining a first one of the different activities is being performed by the specific users (analyzing sensor signals within each activity zone to determine most likely activity type associated with the activity zone – [0054]); and performing an action on the device for the specific user based on a determination of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”
	Pennanen is silent with regards to the language of “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results.”
Chowdhary further teaches “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 6, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Chowdhary further teaches “The method of claim 1, wherein the determining the first activity comprises comparing the likelihood results of the plurality of different activities (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 7, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 1, wherein the applying the weight to each likelihood result comprises increasing or decreasing such likelihood result (step 206g implements feedback by modifying parameters to provide more accurate summary of activities – [0036]).”

	In regards to Claim 8, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 1, wherein the receiving the sensor data comprises, receiving data from at least one of, an accelerometer, a magnetometer, or a gyroscope (sensor can be gyroscopic angular sensor, magnetometer – [0031]; acceleration data sensed by accelerometer – [0047]).”

	In regards to Claim 9, Pennanen teaches “A mobile device (mobile communication device – [0031]), comprising: a sensor (with plurality of sensors – [0031]); a processor (mobile communication device includes data processor – [0013]); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (software products recorded on non-transitory machine-readable data storage media – [0003]), comprising: receiving sensor data from the sensor, wherein the sensor is operable to detect a plurality of different activities of a user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); inputting the sensor data into a general model that outputs a likelihood result for each of the plurality of different activities (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module using different types of machine learning algorithms weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the general model was trained based on sensor data from a plurality of users performing the plurality of different activities (annotated sensor database for training of the machine learning algorithms, where the analysis of activities are used as training data for the algorithms with data including type of user, type of user group – [0048]-[0049]); applying a weight, which is based on sensor data from the sensor of the device and a specific user performing one or more of the plurality of different activities, to adjust each likelihood result without modifying the general model (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module uses machine learning algorithms to weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]); determining a first one of the different activities is being performed by the specific users (analyzing sensor signals within each activity zone to determine most likely activity type associated with the activity zone – [0054]); and performing an action on the device for the specific user based on a determination of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”
	Pennanen is silent with regards to the language of “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results.”
Chowdhary further teaches “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 14, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Chowdhary further teaches “The mobile device of claim 9, wherein the determining the first activity comprises comparing the likelihood results of the plurality of different activities (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device

	In regards to Claim 15, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 9, wherein the applying the weight to each likelihood result comprises increasing or decreasing such likelihood result (step 206g implements feedback by modifying parameters to provide more accurate summary of activities – [0036]).”

	In regards to Claim 16, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 9, wherein the sensor comprises one or more of: an accelerometer, a magnetometer, or a gyroscope (sensor can be gyroscopic angular sensor, magnetometer – [0031]; acceleration data sensed by accelerometer – [0047]).”

	In regards to Claim 17, Pennanen teaches “A computer-readable recording medium having program instructions that can be executed by various computer components to perform operations  (software products recorded on non-transitory machine-readable data storage media – [0003]) comprising: receiving sensor data from a sensor of a mobile device, wherein the sensor is operable to detect a plurality of different activities of a user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, mobile device communicates sensor signals to system where the sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]); inputting the sensor data into a general model of the mobile device that outputs a likelihood result for each of the plurality of different activities (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module using different types of machine learning algorithms weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]), wherein the general model was trained based on sensor data from a plurality of users performing the plurality of different activities (annotated sensor database for training of the machine learning algorithms, where the analysis of activities are used as training data for the algorithms with data including type of user, type of user group – [0048]-[0049]); applying a weight, which is based on sensor data from the sensor of the device and a specific user performing one or more of the plurality of different activities, to adjust each likelihood result without modifying the general model (classification algorithms use sensor signals with the output of the classification algorithm are estimated probabilities of different activities – [0012]; analysis logic module uses machine learning algorithms to weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]); determining a first one of the different activities is being performed by the specific users (analyzing sensor signals within each activity zone to determine most likely activity type associated with the activity zone – [0054]); and performing an action on the device for the specific user based on a determination of the first activity (summary of activities is displayed on GUI of mobile device – [0036]; analysis logic module creates a time line, and displays the time line, receives proposals for correcting user activities – [0048]).”
	Pennanen is silent with regards to the language of “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results.”
Chowdhary further teaches “determining a first one of the different activities is being performed by the specific users by selecting a highest value of the adjusted likelihood results (probability of walking is the highest compared to the probability of all the other motion activities, leads to correct classification – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen to incorporate the teaching of Chowdhary to perform a comparison of the probabilities of activities for the correct classification of activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

Claim 2 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1) in view of Chowdhary (US20160253594) as applied to claim 1 and 9 above, and further in view of Fan (CN107818339A).
	In regards to Claim 2, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 1, wherein the different activities comprise walking, running, biking, and activities (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]), wherein the action comprises turning on step detection and/or location detection for the mobile device if the first activity comprises walking, running or biking, wherein the action comprises turning off the step detection and/or location detection if the first activity is a resting (mobile device with systems to determine position, movement acceleration, and environment of device, when the user performs an activity while carrying the device – [0031]).”
	Pennanen in view of Chowdhary is silent with regard to the language of “activities comprise resting activities.”
	Fan teaches “activities comprise resting activities (gyro sensor identifies different human activities including sitting and walking – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary to incorporate the teaching of Fan to identify sitting and movement based activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 10, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 9, wherein the different activities comprise walking, running, biking, and activities (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]), wherein the action comprises turning on step detection and/or location detection for the mobile device if the first activity comprises walking, running or biking, wherein the action comprises turning off the step detection and/or location detection if the first activity is a resting activity (mobile device with systems to determine position, movement acceleration, and environment of device, when the user performs an activity while carrying the device – [0031]).”
	Pennanen in view of Chowdhary is silent with regard to the language of “activities comprise resting activities.”
	Fan teaches “activities comprise resting activities (gyro sensor identifies different human activities including sitting and walking – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary to incorporate the teaching of Fan to identify sitting and movement based activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1) in view of Chowdhary (US20160253594) and Fan (CN107818339A) as applied to claim 2 and 10 above, and further in view of Avrahami (US20180204128).
In regards to Claim 3, Pennanen in view of Chowdhary and Fan discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 2, further comprising: facilitating an assessment of physical characteristics of the specific user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]), wherein the physical characteristics comprise age (demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting each weight is based on the assessment of the physical characteristics of the specific user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]).”
Pennanen in view of Chowdhary and Fan are silent with regard to the language of “physical characteristics comprise whether the user is disabled.”
Avrahami teaches “physical characteristics comprise whether the user is disabled (when physically challenged patient, activity engine directs exercises based on biometric data – [0046]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary and Fan to incorporate the teaching of Avrahami to incorporate physical challenged patients in the activity tracking. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 4, Pennanen in view of Chowdhary, Fan, and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 3, wherein the selecting each weight comprises selecting each weight to improve, for the specific user of the mobile device, an accuracy of each corresponding modified likelihood result (step 206f represents transfer of positive/negative feedback of the user on the summary of activities, step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 5, Pennanen in view of Chowdhary, Fan, and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The method of claim 3, wherein the selecting each weight is further based on training data for the plurality of different activities by the specific user (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 11, Pennanen in view of Chowdhary and Fan discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 10, the operations further comprising: facilitating an assessment of physical characteristics of the specific user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]), wherein the physical characteristics comprise age (demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting each weight is based on the assessment of the physical characteristics of the specific user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]).”
Pennanen in view of Chowdhary and Fan are silent with regard to the language of “physical characteristics comprise whether the user is disabled.”
Avrahami teaches “physical characteristics comprise whether the user is disabled (when physically challenged patient, activity engine directs exercises based on biometric data – [0046]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary and Fan to incorporate the teaching of Avrahami to incorporate physical challenged patients in the activity tracking. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 12, Pennanen in view of Chowdhary, Fan, and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 11, wherein the selecting each weight comprises selecting each weight to improve, for the specific user of the mobile device, an accuracy of each corresponding modified likelihood result (step 206f represents transfer of positive/negative feedback of the user on the summary of activities, step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

	In regards to Claim 13, Pennanen in view of Chowdhary, Fan, and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The mobile device of claim 11, wherein the selecting each weight is further based on training data for the plurality of different activities by the specific user (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1) in view of Chowdhary (US20160253594) as applied to claim 17 above, and further in view of Avrahami (US20180204128).
	In regards to Claim 18, Pennanen in view of Chowdhary discloses the claimed invention as detailed above and Pennanen further teaches “The computer-readable recording medium of claim 17, wherein the operations further comprise: facilitating an assessment of physical characteristics of the specific user of the mobile device (system for tracking/recording movements of mobile device with movement sensors, sensor signals indicate motion associated with activity of the mobile device by the user – [0027]; sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]; demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]), wherein the physical characteristics comprise age (demographic classification segmenting users based on gender, age, place of living, as sensor data vary from person to person – [0047]); and selecting each weight is based on the assessment of the physical characteristics of the specific user (analysis logic module weigh the classified sensor data to take into consideration user specific features, data have weighting dependent on user specific element based on usage history – [0047]).”
Pennanen in view of Chowdhary are silent with regard to the language of “physical characteristics comprise whether the user is disabled.”
Avrahami teaches “physical characteristics comprise whether the user is disabled (when physically challenged patient, activity engine directs exercises based on biometric data – [0046]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary to incorporate the teaching of Avrahami to incorporate physical challenged patients in the activity tracking. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US20150326709; As disclosed in IDS Dated 03/30/2021, US Patent/Publication Document #1) in view of Chowdhary (US20160253594) and Avrahami (US20180204128) as applied to claim 18 above, and further in view of Fan (CN107818339A).
	In regards to Claim 19, Pennanen in view of Chowdhary and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The computer-readable recording medium of claim 18, wherein the different activities comprise walking, running, biking, and activities (mobile communication device with plurality of sensors, sensor data relating to activities including walking, running, jogging, cycling, rowing – [0031]), wherein the action comprises turning on step detection and/or location detection for the mobile device if the first activity comprises walking, running or biking, wherein the action comprises turning off the step detection and/or location detection if the first activity is a resting activity (mobile device with systems to determine position, movement acceleration, and environment of device, when the user performs an activity while carrying the device – [0031]).”
Pennanen in view of Chowdhary and Avrahami is silent with regards to the language of “activities comprise resting activities.”
	Fan teaches “activities comprise resting activities (gyro sensor identifies different human activities including sitting and walking – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pennanen in view of Chowdhary and Avrahami to incorporate the teaching of Fan to identify sitting and movement based activities. Doing so would improve the determination and identification of activities of a user by a mobile electronic device.

	In regards to Claim 20, Pennanen in view of Chowdhary, Fan, and Avrahami discloses the claimed invention as detailed above and Pennanen further teaches “The computer-readable recording medium of claim 18, wherein the selecting each weight is further based on training data for the plurality of different activities by the specific user (step 206g represents implementation of the feedback by modifying parameters and/or selecting training data for the machine learning algorithms for providing a more accurate summary of activities – [0036]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863            

/TARUN SINHA/Primary Examiner, Art Unit 2863